Citation Nr: 1759675	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1963 and from June 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Following an August 2013 hearing, the case was remanded in June 2017.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's kidney stones are causally related to, or aggravated by, an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for service connection for kidney stones have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

It is not in dispute that the Veteran has kidney stones. What must be resolved is whether the current disability is etiologically related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for kidney stones.

There is no competent, credible evidence that the Veteran's kidney stones are related directly to an event or injury in service.  Notably, the Veteran denied a history of kidney stones in April 2008 when kidney stones were incidentally found on a CT scan.  See May 2008 Dr. G.R. Letter.  

Furthermore, while in service, the Veteran had over 15 annual examinations, all of which were silent for any complaints, treatment, or diagnoses related to kidney stones and indicated that the Veteran did not have kidney trouble.  See October 1962 Annual Examination, 1966-1983 Annual Examinations.  The Board finds this probative evidence weighing against his claim for service connection.

Therefore, the earliest clinical record of kidney stones is an April 2008 CT scan, over 20 years after separation from service.  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A July 2017 VA addendum opinion is also negative medical evidence weighing against the Veteran's claim.  The examiner concluded that it is less likely than not that the Veteran's kidney stones are related to service.  In support of her contention, the examiner noted 16 instances in which the Veteran had normal microscopic examinations.  She opined that if the Veteran experienced kidney stones in service, he would have blood in the urine, not bleeding from the urethra without urination, as the Veteran reported during service.  The examiner further explained that the classic symptoms of hematuria and flank pain associated with kidney stones did not occur in service.  She also stated that when the Veteran's kidney stones were diagnosed decades after separation, they were preceded by the known precipitant of consuming large amounts of Vitamin C.  

In making its determination, the Board has also considered the Veteran's own statements, made in support of his claim.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, kidney stones, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and credentials necessary to opine as to the medical etiology of his current disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for kidney stones.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for kidney stones is denied.  See 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for kidney stones is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


